Case 2:19-cv-03585-SJF-AKT Document 6 Filed 07/12/19 Page 1 of 3 PageID #: 21




                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF NEW YORK

DEAN STEWART, individually, and on
behalf of all others similarly situated,

                   Plaintiff,                     Case No.: 2:19 Civ. 03585-SFJ-AKT

v.

MONITRONICS INTERNATIONAL, INC.,

                  Defendant.




                   NOTICE OF SUGGESTION OF PENDENCY OF
              BANKRUPTCY AND AUTOMATIC STAY OF PROCEEDINGS

       PLEASE BE ADVISED that on June 30, 2019, Monitronics International, Inc., Security

Networks LLC, MIBU Servicer Inc., LiveWatch Security, LLC, Platinum Security Solutions, Inc.,

Monitronics Canada, Inc., MI Servicer LP, LLC, Monitronics Security LP, and Monitronics

Funding LP (collectively, the “Debtors”) commenced bankruptcy cases in the United States

Bankruptcy Court for the Southern District of Texas, Houston Division (the “Bankruptcy Court”)

by filing voluntary petitions for relief under chapter 11 of title 11 of the United States Code, 11

U.S.C. §§ 101-1532, et seq. (the “Bankruptcy Code”). The Debtors’ chapter 11 cases are now

pending before The Honorable David R. Jones, United States Bankruptcy Judge, and are being

jointly administered for procedural purposes only under the caption In re Monitronics

International, Inc., et al., Case No. 19-33650 (DRJ).

       PLEASE BE FURTHER ADVISED that pursuant to Section 362 of the Bankruptcy Code,

as of the commencement of the Debtors’ chapter 11 cases, the above-captioned action has been

automatically stayed as against the Debtor-defendant(s). Section 362 of the Bankruptcy Code

provides, in part, that the filing of a petition to commence a chapter 11 case operates as a stay of
Case 2:19-cv-03585-SJF-AKT Document 6 Filed 07/12/19 Page 2 of 3 PageID #: 22




“the commencement or continuation, including the issuance or employment of process, of a

judicial, administrative, or other action or proceeding against the debtor that was or could have

been commenced before the commencement of the case under [chapter 11], or to recover a claim

against the debtor that arose before the commencement of the case under [chapter 11]” and “any

act to collect, assess, or recover a claim against the debtor that arose before the commencement of

the [bankruptcy] case….” 11 U.S.C. §§ 362(a)(1) & (6).

       PLEASE BE FURTHER ADVISED that additional information regarding the status of the

Debtors’ chapter 11 cases may be obtained by reviewing the docket of the chapter 11 cases,

available electronically at https://ecf.txsb.uscourts.gov (PACER login and password required) or

free of charge via the website maintained by the Debtors’ claims and noticing agent, Prime Clerk

LLC, at https://cases.primeclerk.com/Monitronics or by contacting counsel for the Debtors:

(a) Hunton Andrews Kurth LLP, 600 Travis Street, Suite 4200, Houston, TX 77002 (Attn: Timothy

A. (“Tad”) Davidson II, Esq. and Ashley L. Harper, Esq.) and (b) Latham & Watkins LLP, 885

Third Avenue, New York, New York 10022 (Attn: David A. Hammerman, Esq. and Annemarie V.

Reilly, Esq.).
Case 2:19-cv-03585-SJF-AKT Document 6 Filed 07/12/19 Page 3 of 3 PageID #: 23




Dated: July 12, 2019                       Respectfully Submitted,
     New York, New York
                                           LATHAM & WATKINS LLP

                                           /s/ Christopher Harris
                                           Christopher Harris
                                           David A. Hammerman
                                           Annemarie V. Reilly
                                           885 Third Avenue
                                           New York, NY 10022
                                           Tel: (212) 906-1200
                                           Fax: (212) 751-4864
                                           Email: christopher.harris@lw.com
                                           david.hammerman.com
                                           annemarie.reilly@lw.com

                                           Attorneys for Monitronics International,
                                           Inc.
